188 S.W.3d 130 (2006)
John KOOPMAN, et al., Appellants,
v.
MISSOURI HIGHWAY AND TRANSPORTATION COMMISSION, et al., Respondents.
No. ED 86544.
Missouri Court of Appeals, Eastern District, Division Three.
April 4, 2006.
*131 Steven W. Koslovsky, Maryland Heights, for appellant.
Terese Adele Drew, St. Louis, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., BOOKER T. SHAW, J.

ORDER
PER CURIAM.
John Koopman and several other landowners appeal from the trial court's judgment granting summary judgment in favor of the City of O'Fallon on their petition for inverse condemnation as a result of property damage caused by flooding.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No error of law appears. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the judgment pursuant to Rule 84.16(b).